 



Form of Director Restricted Stock Award
August 21, 2006
WORLD AIR HOLDINGS, INC.
RESTRICTED STOCK AWARD
     This RESTRICTED STOCK AWARD (the “Award”) is made and entered into as of
the ___day of ___, 200___by and between World Air Holdings, Inc. (the
“Company”), a Delaware corporation, and ___(the “Director”).
     Upon and subject to the Additional Terms and Conditions attached hereto and
incorporated herein by reference as part of this Award, the Company hereby
awards as of the Grant Date to the Director the Restricted Shares described
below pursuant to the World Air Holdings, Inc. Amended and Restated 1995 Stock
Incentive Plan (the “Plan”) in consideration of the Director’s services to the
Company (the “Restricted Stock Award”).

  A.   Grant Date:                     .     B.   Restricted Shares: ___shares
of the Company’s common stock (“Common Stock”), $.001 par value per share.    
C.   Vesting Schedule: The Restricted Shares shall vest according to the Vesting
Schedule attached hereto as Schedule 1 (the “Vesting Schedule”). The Restricted
Shares which have become vested pursuant to the Vesting Schedule are herein
referred to as the “Vested Shares.” As provided on Schedule 1, any and all
unvested Restricted Shares determined as of the Director’s termination of
service on the Board of Directors of the Company will be forfeited and returned
to the Company.

     IN WITNESS WHEREOF, the Company and Director have signed this Award as of
the Grant Date set forth above.

              World Air Holdings, Inc.
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       
 
                  Director

 



--------------------------------------------------------------------------------



 



ADDITIONAL TERMS AND CONDITIONS OF
WORLD AIR HOLDINGS, INC.
RESTRICTED STOCK AWARD
     1. Issuance of Restricted Shares.
     (a) The Company shall issue the Restricted Shares as of the Grant Date by
the issuance of share certificate(s) evidencing Restricted Shares to the
Secretary of the Company or such other agent of the Company as may be designated
by the Committee (the “Share Custodian”). Evidence of the Restricted Shares in
the form of share certificate(s) shall be held by the Company or Share
Custodian, as applicable, until the Restricted Shares become Vested Shares in
accordance with the Vesting Schedule. The Director shall complete an irrevocable
stock power in favor of the Share Custodian in substantially the form of
Exhibit A attached hereto to effect the provisions of this Section 1.
     (b) When the Restricted Shares become Vested Shares, the Company or the
Share Custodian, as the case may be, shall deliver the Vested Shares by physical
delivery of the share certificate(s) to a broker designated by the Company (the
“Designated Broker”) for the benefit of an account established in the name of
the Director. If the number of Vested Shares includes a fraction of a share,
neither the Company nor the Share Custodian shall be required to deliver the
fractional share to the Director, and the Company shall pay the Director the
amount determined by the Company to be the estimated fair market value therefor.
At any time after receipt by the Designated Broker, the Director may require
that the Designated Broker deliver the Vested Shares to the Director pursuant to
such arrangements or agreements as may exist between the Designated Broker and
the Director.
     (c) In the event that the Director forfeits any of the Restricted Shares,
the Company shall cancel the issuance on its stock records and the Share
Custodian shall promptly deliver the share certificate(s) representing the
forfeited shares to the Company.
     (d) Director hereby irrevocably appoints the Share Custodian, and any
successor thereto, as the true and lawful attorney-in-fact of Director with full
power and authority to execute any stock transfer power or other instrument
necessary to transfer any Restricted Shares to the Company in accordance with
this Award, in the name, place, and stead of the Director. The term of such
appointment shall commence on the Grant Date of this Award and shall continue
until the last of the Restricted Shares are delivered to the Director as Vested
Shares or are returned to the Company as forfeited Restricted, Shares as
provided by the applicable terms of this Award.
     (e) Until the Restricted Shares become Vested Shares, the Director shall be
entitled to all rights applicable to holders of shares of Common Stock
including, without limitation, the right to vote such shares and to receive
dividends or other distributions thereon as provided by Section 2, except as
expressly provided in this Award.

2



--------------------------------------------------------------------------------



 



     (f) In the event the number of shares of Common Stock is increased or
reduced as a result of a subdivision or combination of shares of Common Stock or
the payment of a stock dividend or any other increase or decrease in the number
of shares of Common Stock or other transaction such as a merger, reorganization
or other change in the capital structure of the Company, the Director agrees
that any certificate representing shares of Common Stock or other securities of
the Company issued as a result of any of the foregoing shall be delivered to the
Share Custodian and shall be subject to all of the provisions of this Award as
if initially granted hereunder.
     2. Dividends. The Director shall be entitled to dividends or other
distributions paid or made on Restricted Shares but only as and when the
Restricted Shares to which the dividends or other distributions are attributable
become Vested Shares. Dividends paid on Restricted Shares will be held by the
Company and transferred to the Director, without interest, on such date as the
Restricted Shares become Vested Shares. Dividends or other distributions paid on
Restricted Shares that are forfeited shall be retained by the Company.
     3. Restrictions on Transfer of Restricted Shares. General Restrictions. The
Director shall not have the right to make or permit to exist any transfer or
hypothecation, whether outright or as security, with or without consideration,
voluntary or involuntary, of all or any part of any right, title or interest in
or to any Restricted Shares. Any such disposition shall be deemed null and void.
The Director may not sell, pledge or otherwise directly or indirectly transfer
(whether with or without consideration and whether voluntarily or involuntarily
or by operation of law) any interest in or any beneficial interest in any
Restricted Shares. Any sale, pledge or other transfer (or any attempt to effect
the same) of any Restricted Shares shall be void, and the Company shall not
record such transfer, assignment, pledge or other disposition on its books or
treat any purported transferee or pledgee of such Restricted Shares as the owner
or pledgee of such Restricted Shares for any purpose.
     4. Additional Restrictions on Transfer.
     (a) In addition to any legends required under applicable securities laws,
the certificates representing the Restricted Shares shall be endorsed with the
following legend:
TRANSFER IS RESTRICTED
The securities evidenced by this certificate are subject to restrictions on
transfer and forfeiture provisions which also apply to the transferee as set
forth in a restricted stock Award, dated ___, 200___, a copy of which is
available from the Company.
     (b) Opinion of Counsel. No holder of Vested Shares may sell, transfer,
assign, pledge or otherwise dispose of (whether with or without consideration
and whether voluntarily or involuntarily or by operation of law) any interest in
or any beneficial interest in any Vested Shares, except (i) pursuant to an
effective registration statement

3



--------------------------------------------------------------------------------



 



under the Securities Act of 1933 (“Securities Act”), or (ii) in a transaction
that fully complies with Rule 144 thereunder, without first delivering to the
Company an opinion of counsel (reasonably acceptable in form and substance to
the Company) that neither registration nor qualification under the Securities
Act and applicable state securities laws is required in connection with such
transfer.
     5. Change in Capitalization.
     (a) The number and kind of Restricted Shares shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a subdivision or combination of shares or the payment of a
stock dividend in shares of Common Stock to holders of outstanding shares of
Common Stock or any other increase or decrease in the number of shares of Common
Stock outstanding effected without receipt of consideration by the Company. No
fractional shares shall be issued in making such adjustment. All adjustments
made by the Committee under this Section shall be final, binding, and
conclusive.
     (b) In the event of a merger, consolidation, extraordinary dividend
(including a spin-off), reorganization, recapitalization, sale of substantially
all of the Company’s assets, other change in the capital structure of the
Company, tender offer for shares of Common Stock or a Change of Control, an
appropriate adjustment shall be made as determined by the Committee in its
discretion with respect to the Restricted Shares such that other securities,
cash or other property may be substituted for the Common Stock held by Share
Custodian.
     (c) The existence of the Plan and the Restricted Stock Award shall not
affect the right or power of the Company to make, effect or authorize any
adjustment, reclassification, reorganization or other change in its capital or
business structure, any merger or consolidation of the Company, any issue of
debt or equity securities having preferences or priorities as to the Common
Stock or the rights thereof, the dissolution or liquidation of the Company, any
sale or transfer of all or part of its business or assets, or any other
corporate act or proceeding.
     6. Governing Laws. This Award shall be construed, administered and enforced
according to the laws of the State of Georgia; provided, however, no Restricted
Shares shall be issued except, in the reasonable judgment of the Committee, in
compliance with exemptions under applicable state securities laws of the state
in which the Director resides, and/or any other applicable securities laws.
     7. Successors. This Award shall be binding upon and inure to the benefit of
the heirs, legal representatives, successors, and permitted assigns of the
parties.
     8. Notice. Except as otherwise specified herein, all notices and other
communications under this Award shall be in writing and shall be deemed to have
been given if personally delivered or if sent by registered or certified United
States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the

4



--------------------------------------------------------------------------------



 



recipient. Any party may designate any other address to which notices shall be
sent by giving notice of the address to the other parties in the same manner as
provided herein. Notices sent to the Company shall be addressed to the attention
of the Secretary of the Company.
     9. Severability. In the event that any one or more of the provisions or
portion thereof contained in this Award shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.
     10. Entire Agreement. Subject to the terms and conditions of the Plan, this
Award expresses the entire understanding and agreement of the parties with
respect to the subject matter. This Award may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.
     11. Headings and Capitalized Terms. Paragraph headings used herein are for
convenience of reference only and shall not be considered in construing this
Award. Capitalized terms used, but not defined, in this Award shall be given the
meaning ascribed to them in the Plan
     12. Specific Performance. In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Award, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.
     13. No Right to Continued Relationship. Neither the establishment of the
Plan nor the Restricted Stock Award made pursuant to this Award shall be
construed as giving Director the right to any continued service relationship
with the Company or any affiliate of the Company.

5



--------------------------------------------------------------------------------



 



EXHIBIT A
Irrevocable Stock Power
     FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto ___a total of ___shares of the Common Stock, par value $.001 per share, of
World Air Holdings, Inc. registered in the name of the undersigned on the stock
transfer records of World Air Holdings, Inc. and represented by Stock
Certificate No. ___of World Air Holdings, Inc.; and the undersigned does hereby
irrevocably constitute and appoint ___, his attorney-in-fact, to transfer the
aforesaid shares on the books of World Air Holdings, Inc., with full power of
substitution; and the undersigned does hereby ratify and confirm all that said
attorney-in-fact lawfully shall do by virtue hereof.

             
Date:
           
 
 
 
 
 
     (Print Name)    
 
           
 
     
 
     (Signature)    
 
            IN THE PRESENCE OF:        
 
                      (Print Name)        
 
                      (Signature)        

Exhibit A-Page 1 of 1



--------------------------------------------------------------------------------



 



SCHEDULE 1
WORLD AIR HOLDINGS, INC.
RESTRICTED STOCK AWARD
Vesting Schedule

I.   The Restricted Shares shall become vested in accordance with the following
Vesting Schedule:

          Percentage of Restricted Shares Vesting Dates   which are Vested
Shares Before                        0%                      and thereafter  
100%

II.   The Director shall become vested in the stated percentage of Restricted
Shares as of the applicable Vesting Date(s) indicated in the above Vesting
Schedule. If and when the Director no longer serves as a member of the Board of
Directors of the Company (or of a successor to the Company immediately following
a transaction of the type described in clauses (A) or (B) of paragraph IV(iii)
of this Vesting Schedule), regardless of the reason, any remaining Restricted
Shares that have not become Vested Shares will be forfeited.   III.  
Notwithstanding the provisions of Sections I or II above, in the event of the
occurrence of any Change of Control following the Grant Date but prior to the
time the Director no longer serves as a member of the Board of Directors of the
Company (or of a successor to the Company immediately following a transaction of
the type described in clauses (A) or (B) of paragraph IV(iii) of this Vesting
Schedule), any previously unvested Restricted Shares shall become immediately
vested.   IV.   For purposes of this Vesting Schedule, the term “Change of
Control” shall mean the occurrence of any one or more of the following events:

  (i)   any Person, other than the Company, is or becomes the Beneficial Owner
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power of the Company’s then
outstanding securities; or     (ii)   during any period of two (2) consecutive
years (not including any period prior to the Grant Date), individuals who at the
beginning of such period constitute the Board of Directors of the Company and
any new director (other than a director designated by a Person who has entered
into an agreement with the Company to effect a transaction described in
paragraphs (i), (iii) or (iv) or this Section IV) whose election by the Board of
Directors of the Company or nomination for election by the stockholders of the
Company was approved by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors at the

Exhibit A-Page 1 of 2



--------------------------------------------------------------------------------



 



      beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority of the
members of the Board of Directors of the Company (or of a successor to the
Company immediately following a transaction of the type described in clauses
(A) or (B) of paragraph IV(iii) of this Vesting Schedule); or     (iii)   the
shareholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than (A) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or being
converted into voting securities of the surviving entity), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its affiliates, at least 50% of
the combined voting power of the voting securities of the Company or of such
surviving entity outstanding immediately after such merger or consolidation, or
(B) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person acquires more than 50% of
the combined voting power of the Company’s then outstanding securities; or    
(iv)   the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

For purposes of this Section IV, the term “Person” shall have the meaning given
in Section (3)(a)(9) of the Exchange Act, as modified and used in Section 13(d)
and 14(d) thereof; however, a Person shall not include (i) World Air Holdings,
Inc. or any of their subsidiaries or affiliates; (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of World Air
Holdings, Inc. or any of their subsidiaries; (iii) an underwriter temporarily
holding securities of the Company pursuant to an offering of such securities; or
(iv) a corporation owned, directly or indirectly, by the stockholders of World
Air Holdings, Inc. in substantially the same proportions as their ownership of
stock of World Air Holdings, Inc.

Schedule 1-Page 2 of 2